Exhibit 10.2
GUARANTY AGREEMENT
     THIS GUARANTY AGREEMENT, dated as of September 7, 2011, by ENTERPRISE
PRODUCTS PARTNERS L.P., a Delaware limited partnership (the “Guarantor”) and
ENTERPRISE PRODUCTS OPERATING LLC, a Texas limited liability company
(“Borrower”), is in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (the “Agent”) for the several lenders ( “Lenders”) that are
or become parties to the Credit Agreement defined below.
W I T N E S S E T H:
     WHEREAS, Borrower and Canadian Enterprise Gas Products, Ltd. (“CEGP”), have
entered into that certain Revolving Credit Agreement of even date herewith among
Borrower, CEGP, as Canadian borrower, Administrative Agent, and the Lenders
party thereto (as the same may be amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”); and
     WHEREAS, one of the terms and conditions stated in the Credit Agreement for
the making of the loans described therein is the execution and delivery to the
Agent for the benefit of the Lenders of this Guaranty Agreement;
     NOW, THEREFORE, (i) in order to comply with the terms and conditions of the
Credit Agreement, (ii) to induce the Lenders, at any time or from time to time,
to loan monies, with or without security to or for the account of Borrower and
CEGP in accordance with the terms of the Credit Agreement, (iii) at the special
insistence and request of the Lenders, and (iv) for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Guarantor and Borrower hereby agree as follows:
ARTICLE 1
General Terms
     Section 1.1 Terms Defined Above. As used in this Guaranty Agreement, the
terms “Agent”, “Borrower”, “CEGP”, “Credit Agreement”, “Guarantor” and “Lenders”
shall have the meanings indicated above.
     Section 1.2 Certain Definitions. As used in this Guaranty Agreement, the
following terms shall have the following meanings, unless the context otherwise
requires:
“Guarantor Claims” shall have the meaning indicated in Section 4.1 hereof.
“Guaranty Agreement” shall mean this Guaranty Agreement, as the same may from
time to time be amended, supplemented, or otherwise modified.
“Liabilities” shall mean (a) any and all Indebtedness of the Borrower and/or
CEGP pursuant to the Credit Agreement or this Guaranty Agreement, including

1



--------------------------------------------------------------------------------



 



without limitation (i) the unpaid principal of and interest on the Revolving
Loans and Swingline Loans, including without limitation, interest accruing
subsequent to the filing of a petition or other action concerning bankruptcy or
other similar proceeding, (ii) payment and performance of all Letters of Credit
issued by the Issuing Bank for the account of the Borrower under the Credit
Agreement, (iii) payment of any reimbursement obligations of the Borrower in
respect of any LC Disbursement or any other amount owed by the Borrower and/or
CEGP under the Credit Agreement, including without limitation, fees and
indemnity payments, and (iv) Borrower’s guaranty hereunder of CEGP’s
Indebtedness under the Credit Agreement, and (b) all renewals, rearrangements,
increases, extensions for any period, amendments, supplements, exchanges or
reissuances in whole or in part of the Indebtedness of Borrower and/or CEGP
under the Credit Agreement, or any other documents or instruments evidencing any
of the above.
     Section 1.3 Credit Agreement Definitions. Unless otherwise defined herein,
all terms beginning with a capital letter which are defined in the Credit
Agreement shall have the same meanings herein as therein.
ARTICLE 2
The Guaranty
     Section 2.1 Liabilities Guaranteed. Guarantor hereby irrevocably and
unconditionally guarantees in favor of the Agent for the benefit of the Lenders
the prompt payment of the Liabilities when due, whether at maturity or
otherwise.
     Section 2.2 Nature of Guaranty. This Guaranty Agreement is an absolute,
irrevocable, completed and continuing guaranty of payment and not a guaranty of
collection, and no notice of the Liabilities or any extension of credit already
or hereafter contracted by or extended to Borrower and/or CEGP need be given to
Guarantor. This Guaranty Agreement may not be revoked by Guarantor and shall
continue to be effective with respect to debt under the Liabilities arising or
created after any attempted revocation by Guarantor and shall remain in full
force and effect until the Liabilities are paid in full and the Commitments are
terminated, notwithstanding that from time to time prior thereto no Liabilities
may be outstanding. Borrower, CEGP and the Lenders may modify, alter, rearrange,
extend for any period and/or renew from time to time the Liabilities, and the
Lenders may waive any Default or Events of Default without notice to the
Guarantor and in such event Guarantor will remain fully bound hereunder on the
Liabilities. This Guaranty Agreement shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of the Liabilities is
rescinded or must otherwise be returned by any of the Lenders upon the
insolvency, bankruptcy or reorganization of Borrower and/or CEGP or otherwise,
all as though such payment had not been made. This Guaranty Agreement may be
enforced by the Agent and any subsequent holder of any of the Liabilities and
shall not be discharged by the assignment or negotiation of all or part of the
Liabilities. Guarantor hereby expressly waives presentment, demand, notice of
non-payment, protest and notice of protest and dishonor, notice of Default or
Event of Default, notice of intent to accelerate the maturity and notice of
acceleration of the maturity and any other notice in connection with the
Liabilities, and also notice of acceptance of this Guaranty Agreement,
acceptance on the part of the Agent for

2



--------------------------------------------------------------------------------



 



the benefit of the Lenders being conclusively presumed by the Lenders’ request
for this Guaranty Agreement and delivery of the same to the Agent.
     Section 2.3 Agent’s Rights. Guarantor authorizes the Agent, without notice
or demand and without affecting Guarantor’s liability hereunder, to take and
hold security for the payment of this Guaranty Agreement and/or the Liabilities,
and exchange, enforce, waive and release any such security; and to apply such
security and direct the order or manner of sale thereof as the Agent in its
discretion may determine; and to obtain a guaranty of the Liabilities from any
one or more Persons and at any time or times to enforce, waive, rearrange,
modify, limit or release any of such other Persons from their obligations under
such guaranties.
     Section 2.4 Guarantor’s Waivers.
     (a) General. Guarantor waives any right to require any of the Lenders to
(i) proceed against Borrower and/or CEGP or any other person liable on the
Liabilities, (ii) enforce any of their rights against any other guarantor of the
Liabilities, (iii) proceed or enforce any of their rights against or exhaust any
security given to secure the Liabilities, (iv) have Borrower and/or CEGP joined
with Guarantor in any suit arising out of this Guaranty Agreement and/or the
Liabilities, or (v) pursue any other remedy in the Lenders’ powers whatsoever.
Except as provided in the Credit Agreement, the Lenders shall not be required to
mitigate damages or take any action to reduce, collect or enforce the
Liabilities, and the failure to so mitigate or take any such action shall not
release the Guarantor from this Guaranty Agreement. Guarantor waives any defense
arising by reason of any disability, lack of authority or power, or other
defense (other than payment in full of the Liabilities) of Borrower, CEGP or any
other guarantor of the Liabilities, and shall remain liable hereon regardless of
whether Borrower, CEGP or any other guarantor be found not liable thereon for
any reason. Whether and when to exercise any of the remedies of the Lenders
under the Credit Agreement shall be in the sole and absolute discretion of the
Agent, and no delay by the Agent in enforcing any remedy, including delay in
conducting a foreclosure sale, shall be a defense to the Guarantor’s liability
under this Guaranty Agreement. To the extent allowed by applicable law, the
Guarantor hereby waives any good faith duty on the part of the Agent in
exercising any remedies provided in the Credit Agreement.
     (b) Subrogation. Until the Liabilities have been paid in full, the
Guarantor waives all rights of subrogation or reimbursement against the Borrower
and/or CEGP, whether arising by contract or operation of law (including, without
limitation, any such right arising under any federal or state bankruptcy or
insolvency laws) and waives any right to enforce any remedy which the Lenders
now have or may hereafter have against the Borrower and/or CEGP, and waives any
benefit or any right to participate in any security now or hereafter held by the
Agent or any Lender.
     Section 2.5 Maturity of Liabilities; Payment. Guarantor agrees that if the
maturity of any of the Liabilities is accelerated by bankruptcy or otherwise,
such maturity shall also be deemed accelerated for the purpose of this Guaranty
Agreement without demand or notice to Guarantor. Guarantor will, forthwith upon
notice from the Agent, pay to the Agent the amount

3



--------------------------------------------------------------------------------



 



due and unpaid by Borrower and/or CEGP and guaranteed hereby. The failure of the
Agent to give this notice shall not in any way release Guarantor hereunder.
     Section 2.6 Agent’s Expenses. If Guarantor fails to pay the Liabilities
after notice from the Agent of Borrower’s and/or CEGP’s failure to pay any
Liabilities at maturity, and if the Agent obtains the services of an attorney
for collection of amounts owing by Guarantor hereunder, or obtaining advice of
counsel in respect of any of its rights under this Guaranty Agreement, or if
suit is filed to enforce this Guaranty Agreement, or if proceedings are had in
any bankruptcy, receivership or other judicial proceedings for the establishment
or collection of any amount owing by Guarantor hereunder, or if any amount owing
by Guarantor hereunder is collected through such proceedings, Guarantor agrees
to pay to the Agent the Agent’s reasonable attorneys’ fees.
     Section 2.7 Liability. It is expressly agreed that the liability of the
Guarantor for the payment of the Liabilities guaranteed hereby shall be primary
and not secondary.
     Section 2.8 Events and Circumstances Not Reducing or Discharging
Guarantor’s Obligations. Guarantor hereby consents and agrees to each of the
following to the fullest extent permitted by law, and agrees that Guarantor’s
obligations under this Guaranty Agreement shall not be released, diminished,
impaired, reduced or adversely affected by any of the following, and waives any
rights (including without limitation rights to notice) which Guarantor might
otherwise have as a result of or in connection with any of the following:
     (a) Modifications, etc. Any renewal, extension, modification, increase,
decrease, alteration, rearrangement, exchange or reissuance of all or any part
of the Liabilities, or of the Letters of Credit or the Credit Agreement or any
instrument executed in connection therewith, or any contract or understanding
between Borrower and/or CEGP and any of the Lenders, or any other Person,
pertaining to the Liabilities;
     (b) Adjustment, etc. Any adjustment, indulgence, forbearance or compromise
that might be granted or given by any of the Lenders to Borrower or CEGP or
Guarantor or any Person liable on the Liabilities;
     (c) Condition of Borrower, CEGP or Guarantor. The insolvency, bankruptcy
arrangement, adjustment, composition, liquidation, disability, dissolution,
death or lack of power of Borrower, CEGP or Guarantor or any other Person at any
time liable for the payment of all or part of the Liabilities; or any
dissolution of Borrower, CEGP or Guarantor, or any sale, lease or transfer of
any or all of the assets of Borrower, CEGP or Guarantor, or any changes in the
shareholders, partners, or members of Borrower, CEGP or Guarantor; or any
reorganization of Borrower, CEGP or Guarantor;
     (d) Invalidity of Liabilities. The invalidity, illegality or
unenforceability of all or any part of the Liabilities, or any document or
agreement executed in connection with the Liabilities, for any reason
whatsoever, including without limitation the fact that the Liabilities, or any
part thereof,

4



--------------------------------------------------------------------------------



 



exceed the amount permitted by law, the act of creating the Liabilities or any
part thereof is ultra vires, the officers or representatives executing the
documents or otherwise creating the Liabilities acted in excess of their
authority, the Liabilities violate applicable usury laws, the Borrower and/or
CEGP has valid defenses (other than payment in full of the Liabilities), claims
or offsets (whether at law, in equity or by agreement) which render the
Liabilities wholly or partially uncollectible from Borrower and/or CEGP, the
creation, performance or repayment of the Liabilities (or the execution,
delivery and performance of any document or instrument representing part of the
Liabilities or executed in connection with the Liabilities, or given to secure
the repayment of the Liabilities) is illegal, uncollectible, legally impossible
or unenforceable, or the Credit Agreement or other documents or instruments
pertaining to the Liabilities have been forged or otherwise are irregular or not
genuine or authentic;
     (e) Release of Obligors. Any full or partial release of the liability of
Borrower and/or CEGP on the Liabilities or any part thereof, of any
co-guarantors, or any other Person now or hereafter liable, whether directly or
indirectly, jointly, severally, or jointly and severally, to pay, perform,
guarantee or assure the payment of the Liabilities or any part thereof, it being
recognized, acknowledged and agreed by Guarantor that Guarantor may be required
to pay the Liabilities in full without assistance or support of any other
Person, and Guarantor has not been induced to enter into this Guaranty Agreement
on the basis of a contemplation, belief, understanding or agreement that other
parties other than the Borrower and/or CEGP will be liable to perform the
Liabilities, or the Lenders will look to other parties to perform the
Liabilities.
     (f) Other Security. The taking or accepting of any other security,
collateral or guaranty, or other assurance of payment, for all or any part of
the Liabilities;
     (g) Release of Collateral, etc. Any release, surrender, exchange,
subordination, deterioration, waste, loss or impairment (including without
limitation negligent, willful, unreasonable or unjustifiable impairment) of any
collateral, property or security, at any time existing in connection with, or
assuring or securing payment of, all or any part of the Liabilities;
     (h) Care and Diligence. The failure of the Lenders or any other Person to
exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of such
collateral, property or security;
     (i) Status of Liens. The fact that any collateral, security, security
interest or lien contemplated or intended to be given, created or granted as
security for the repayment of the Liabilities shall not be properly perfected or
created, or shall prove to be unenforceable or subordinate to any other security
interest or lien, it being recognized and agreed by Guarantor that Guarantor is
not entering into this Guaranty Agreement in reliance on, or in contemplation of
the

5



--------------------------------------------------------------------------------



 



benefits of, the validity, enforceability, collectability or value of any
collateral for the Liabilities;
     (j) Payments Rescinded. Any payment by Borrower and/or CEGP to the Lenders
is held to constitute a preference under the bankruptcy laws, or for any reason
the Lenders are required to refund such payment or pay such amount to Borrower,
CEGP or someone else; or
     (k) Other Actions Taken or Omitted. Any other action taken or omitted to be
taken with respect to the Credit Agreement, the Liabilities, or the security and
collateral therefor, whether or not such action or omission prejudices Guarantor
or increases the likelihood that Guarantor will be required to pay the
Liabilities pursuant to the terms hereof; it being the unambiguous and
unequivocal intention of Guarantor that Guarantor shall be obligated to pay the
Liabilities when due, notwithstanding any occurrence, circumstance, event,
action, or omission whatsoever, whether contemplated or uncontemplated, and
whether or not otherwise or particularly described herein, except for the full
and final payment and satisfaction of the Liabilities.
ARTICLE 3
Representations and Warranties
     Section 3.1 By Guarantor. In order to induce the Lenders to accept this
Guaranty Agreement, Guarantor represents and warrants to the Lenders (which
representations and warranties will survive the creation of the Liabilities and
any extension of credit thereunder) that:
     (a) Benefit to Guarantor. Guarantor’s guaranty pursuant to this Guaranty
Agreement reasonably may be expected to benefit, directly or indirectly,
Guarantor.
     (b) Existence. Enterprise Products Partners, L.P. is a limited partnership,
and Borrower is a limited liability company, duly organized and legally existing
under the laws of the jurisdiction of its organization and is duly qualified in
all jurisdictions wherein the property owned or the business transacted by it
makes such qualification necessary, except where the failure to be so qualified
could reasonably be expected to have a Material Adverse Effect.
     (c) Power and Authorization. Guarantor is duly authorized and empowered to
execute, deliver and perform this Guaranty Agreement and all action on
Guarantor’s part requisite for the due execution, delivery and performance of
this Guaranty Agreement has been duly and effectively taken.
     (d) Binding Obligations. This Guaranty Agreement constitutes a valid and
binding obligation of Guarantor, enforceable in accordance with its terms
(except that enforcement may be subject to any applicable bankruptcy, insolvency
or similar laws generally affecting the enforcement of creditors’ rights).

6



--------------------------------------------------------------------------------



 



     (e) No Legal Bar. This Guaranty Agreement will not violate any provisions
of Guarantor’s organizational documents or any contract, agreement, law,
regulation, order, injunction, judgment, decree or writ to which Guarantor is
subject.
     (f) No Consent. Guarantor’s execution, delivery and performance of this
Guaranty Agreement does not require the consent or approval of any other Person,
including without limitation any regulatory authority or governmental body of
the United States or any state thereof or any political subdivision of the
United States or any state thereof.
     (g) Solvency. The Guarantor hereby represents that (i) it is not insolvent
as of the date hereof and will not be rendered insolvent as a result of this
Guaranty Agreement, (ii) it is not engaged in business or a transaction, or
about to engage in a business or a transaction, for which any property or assets
remaining with such Guarantor is unreasonably small capital, and (iii) it does
not intend to incur, or believe it will incur, debts that will be beyond its
ability to pay as such debts mature.
     Section 3.2 No Representation by Lenders. Neither the Lenders nor any other
Person has made any representation, warranty or statement to the Guarantor in
order to induce the Guarantor to execute this Guaranty Agreement.
ARTICLE 4
Subordination of Indebtedness
     Section 4.1 Subordination of All Guarantor Claims. As used herein, the term
“Guarantor Claims” shall mean all debts and liabilities of Borrower and/or CEGP
to Guarantor, whether such debts and liabilities now exist or are hereafter
incurred or arise, or whether the obligation of Borrower and/or CEGP thereon be
direct, contingent, primary, secondary, several, joint and several, or
otherwise, and irrespective of whether such debts or liabilities be evidenced by
note, contract, open account, or otherwise, and irrespective of the person or
persons in whose favor such debts or liabilities may, at their inception, have
been, or may hereafter be created, or the manner in which they have been or may
hereafter be acquired by Guarantor. The Guarantor Claims shall include without
limitation all rights and claims of Guarantor against Borrower and/or CEGP
arising as a result of subrogation or otherwise as a result of Guarantor’s
payment of all or a portion of the Liabilities. Until the Liabilities shall be
paid and satisfied in full and Guarantor shall have performed all of its
obligations hereunder, Guarantor shall not receive or collect, directly or
indirectly, from Borrower, CEGP or any other party any amount upon the Guarantor
Claims if an Event of Default exists at the time of such receipt or collection.
     Section 4.2 Claims in Bankruptcy. In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief, or other insolvency proceedings
involving Borrower and/or CEGP as debtor, the Lenders shall have the right to
prove their claim in any proceeding, so as to establish its rights hereunder and
receive directly from the receiver, trustee or other court

7



--------------------------------------------------------------------------------



 



custodian, dividends and payments which would otherwise be payable upon
Guarantor Claims up to the amount of the Liabilities. Guarantor hereby assigns
such dividends and payments to the Lenders up to the amount of the Liabilities.
Should the Agent or any Lender receive, for application upon the Liabilities,
any such dividend or payment which is otherwise payable to Guarantor, and which,
as between Borrower and/or CEGP and Guarantor, shall constitute a credit upon
the Guarantor Claims, then upon payment in full of the Liabilities, Guarantor
shall become subrogated to the rights of the Lenders to the extent that such
payments to the Lenders on the Guarantor Claims have contributed toward the
liquidation of the Liabilities, and such subrogation shall be with respect to
that proportion of the Liabilities which would have been unpaid if the Agent or
a Lender had not received dividends or payments upon the Guarantor Claims.
     Section 4.3 Payments Held in Trust. In the event that notwithstanding
Sections 4.1 and 4.2 above, Guarantor should receive any funds, payments, claims
or distributions which is prohibited by such Sections, Guarantor agrees to hold
in trust for the Lenders an amount equal to the amount of all funds, payments,
claims or distributions so received, and agrees that it shall have absolutely no
dominion over the amount of such funds, payments, claims or distributions except
to pay them promptly to the Agent, and Guarantor covenants promptly to pay the
same to the Agent.
     Section 4.4 Liens Subordinate. Guarantor agrees that any liens, security
interests, judgment liens, charges or other encumbrances upon Borrower’s or
CEGP’s assets securing payment of the Guarantor Claims shall be and remain
inferior and subordinate to any liens, security interests, judgment liens,
charges or other encumbrances upon Borrower’s or CEGP’s assets securing payment
of the Liabilities, regardless of whether such encumbrances in favor of
Guarantor, the Agent or the Lenders presently exist or are hereafter created or
attach. Without the prior written consent of the Lenders, Guarantor shall not
(a) exercise or enforce any creditor’s right it may have against the Borrower
and/or CEGP, or (b) foreclose, repossess, sequester or otherwise take steps or
institute any action or proceeding (judicial or otherwise, including without
limitation the commencement of or joinder in any liquidation, bankruptcy,
rearrangement, debtor’s relief or insolvency proceeding) to enforce any lien,
mortgages, deeds of trust, security interest, collateral rights, judgments or
other encumbrances on assets of Borrower or CEGP held by Guarantor.
     Section 4.5 Notation of Records. All promissory notes of the Borrower
and/or CEGP accepted by or held by Guarantor shall contain a specific written
notice thereon that the indebtedness evidenced thereby is subordinated under the
terms of this Guaranty Agreement.
ARTICLE 5
Miscellaneous
     Section 5.1 Successors and Assigns. This Guaranty Agreement is and shall be
in every particular available to the respective successors and assigns of the
Agent and the Lenders and is and shall always be fully binding upon the legal
representatives, heirs, successors and assigns of Guarantor, notwithstanding
that some or all of the monies, the repayment of which is

8



--------------------------------------------------------------------------------



 



guaranteed by this Guaranty Agreement, may be actually advanced after any
bankruptcy, receivership, reorganization, death, disability or other event
affecting Guarantor.
     Section 5.2 Notices. Any notice or demand to Guarantor under or in
connection with this Guaranty Agreement may be given and shall conclusively be
deemed and considered to have been given and received in accordance with
Section 9.01 of the Credit Agreement, addressed to Guarantor at the address on
the signature page hereof or at such other address provided by the Guarantor to
the Agent in writing.
     Section 5.3 Construction. This Guaranty Agreement is a contract made under
and shall be construed in accordance with and governed by the laws of the State
of New York.
     Section 5.4 Invalidity. In the event that any one or more of the provisions
contained in this Guaranty Agreement shall, for any reason, be held invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Guaranty
Agreement.
     Section 5.5 Liability of General Partner and Manager. It is hereby
understood and agreed that neither Enterprise Products Holdings LLC, the general
partner of the Guarantor, nor Enterprise Products OLPGP, Inc., the manager of
the Borrower, shall have any personal liability, as general partner, manager or
otherwise, for the payment of the Liabilities or any amount owing or to be owing
hereunder.
     Section 5.6 ENTIRE AGREEMENT. This Written Guaranty Agreement Embodies the
Entire Agreement and Understanding Between the Agent, The Lenders and the
Guarantor and Supersedes All Other Agreements and Understandings Between Such
Parties Relating to the Subject Matter Hereof and Thereof. This Written Guaranty
Agreement Represents the Final Agreement Between the Parties and May Not Be
Contradicted by Evidence of Prior, Contemporaneous, or Subsequent Oral
Agreements of the Parties. There Are No Unwritten Oral Agreements Between the
Parties.
     Section 5.7 Submission to Jurisdiction. The Guarantor hereby irrevocably
and unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Guaranty Agreement, or for recognition or
enforcement of any judgment, and the Guarantor hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. The Guarantor agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Guaranty Agreement shall affect any right that
the Administrative Agent may otherwise have to bring any action or proceeding
relating to this Guaranty Agreement against the Guarantor or its properties in
the courts of any jurisdiction. The Guarantor hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or

9



--------------------------------------------------------------------------------



 



proceeding arising out of or relating to this Guaranty Agreement in any court
referred to above. The Guarantor hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court. The Guarantor irrevocably
consents to service of process in the manner provided for notices in Section 5.2
above. Nothing in this Guaranty Agreement will affect the right of
Administrative Agent or any Lender to serve process in any other manner
permitted by law.
     SECTION 5.8 WAIVER OF JURY TRIAL. THE GUARANTOR HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). THE GUARANTOR (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ADMINISTRATIVE AGENT, ANY LENDER OR ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND ADMINISTRATIVE AGENT, BY ITS ACCEPTANCE HEREOF,
HAVE BEEN INDUCED TO ENTER INTO OR ACCEPT THIS GUARANTY AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     WITNESS THE EXECUTION HEREOF, as of the date first above written.

            ENTERPRISE PRODUCTS PARTNERS L.P.,
a Delaware limited partnership
      By:   Enterprise Products Holdings LLC,
General Partner             By:   /s/ Bryan F. Bulawa         Bryan F. Bulawa   
    Senior Vice President and Treasurer        1100 Louisiana Street, 10th Floor
Houston, Texas 77002
   

Borrower hereby irrevocably and unconditionally guarantees in favor of the Agent
for the benefit of the Lenders the prompt payment of the Liabilities of CEGP
when due, whether at maturity or otherwise. The foregoing guaranty is made
pursuant to, and shall be governed by, all terms and conditions of this Guaranty
Agreement, and Borrower, in addition to and not in replacement or substitution
of Enterprise Products Partners L.P., shall be deemed to be a “Guarantor”
hereunder with respect to all such guaranteed Liabilities of CEGP for all
purposes, and Borrower hereby agrees to be bound by the terms hereof with
respect thereto in all respects and for all intents and purposes hereof.

10



--------------------------------------------------------------------------------



 



            ENTERPRISE PRODUCTS OPERATING LLC,
a Texas limited liability company
      By:   Enterprise Products OLPGP, Inc., its Manager             By:   /s/
Bryan F. Bulawa         Bryan F. Bulawa        Senior Vice President and
Treasurer        1100 Louisiana Street, 10th Floor
Houston, Texas 77002
   

11